Citation Nr: 1819156	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-11 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected Bell's palsy, left face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the appeal is currently with the RO in Los Angeles, California.

In March 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In October 2017, the Board remanded the appeal for further development.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's Bell's palsy, left face, has been manifested by no more than moderate incomplete paralysis of the seventh cranial nerve.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected Bell's palsy, left face, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8207 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of background, in a November 2009 rating decision, the RO granted service connection for Bell's palsy, left face, and assigned an initial 10 percent disability rating under Diagnostic Code 8207, effective October 1, 2009 (the day after the Veteran was discharged from active duty).  The March 2010 rating decision on appeal continued the initial rating.

Under Diagnostic Code 8207, paralysis of the seventh (facial) cranial nerve, a 10 percent rating is warranted for incomplete, moderate paralysis of the nerve.  A 20 percent rating is warranted for incomplete, severe paralysis of the nerve.  A 30 percent rating is warranted for complete paralysis of the nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

In September 2009, the Veteran underwent a VA examination.  He reported an onset of Bell's palsy one year prior, and stated that it caused left-sided paralysis, pain, abnormal speech, and an abnormal smile.  He rated his pain as a two out of ten, and indicated that it could be exacerbated by stress.  He reported that, despite pain, he was still able to function without medication, and he denied any treatment.  Overall, he denied any functional impairment.  Upon examination, the examiner noted mild left facial weakness and paralysis, resulting in a minimally asymmetrical smile.  The nerve examination revealed paralysis with motor dysfunction demonstrated by a decreased smile.  Motor power was four out of five, there was no sensory dysfunction, cerebellar function was intact, Romberg's test was negative, and Babinski's sign was negative.  The examiner also noted that there were no smelling or tasting problems.

A November 2009 private treatment record noted that the Veteran developed a left facial droop in August 2008, which was diagnosed as Bell's palsy.  The treatment provider noted that he had a complete recovery until November 2009, when he developed left ear pain, weakness of left eye closure, and drooling out of the left side of his mouth.  The treatment provider noted that the Veteran was eventually treated and made a 50 percent recovery.  Upon examination, there was a 50 percent reduction in left frontails musculature, but the Veteran was still able to close his eye.  His low facial musculature was roughly 80 percent attenuated in strength, his corneal sensations were normal, his fifth cranial nerve sensation was normal, his hearing was normal, and his midline and lower cranial nerves were normal.

Another November 2009 private treatment record noted the Veteran's medical history, including the onset of Bell's palsy during service, and the onset of left facial paralysis in November 2009.  Following medication and steroids, there was some return of function.  The Veteran reported pain in his left posterior auricular area.  Upon examination, there was left-sided weakness, but there was movement in all three divisions.  A MRI revealed definite improvement of the facial paralysis, with movement in all three divisions of the face.  The assessment was resolving left peripheral facial paralysis.

In March 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge.  His reported residuals included pain and sensitivity.  He stated that his face felt tired at the end of the day, and he also reported problems drinking.  He also expressed problems blowing up balloons.  The Veteran and his spouse reported episodes of his face drooping to the left, resulting in problems closing his eyes, smiling, difficulty eating, and an inability to stick out his tongue.

In December 2017, the Veteran underwent another VA examination.  The examiner noted the diagnosis of Bell's palsy of the seventh cranial nerve (facial).  The examiner noted the Veteran's reported symptoms, including hypersensitivity on the left side of his face, hyperacusis, drooling, facial droop, and trouble blowing up balloons.  Upon examination, the examiner noted moderate left-sided intermittent pain and paresthesias and/or dysesthesias of the upper face, eye, and/or forehead; and the mid face.  Additionally, he was noted to suffer from mild drooling.  Muscle strength testing revealed a mild deficiency with the seventh cranial nerve and the upper portion of the face.  Overall, the examiner concluded that the Veteran's Bell's palsy resulted in moderate incomplete paralysis of the seventh cranial nerve.

Based on the foregoing, the Board finds that the Veteran's Bell's palsy, left face, has been manifested by no more than moderate incomplete paralysis of the seventh cranial nerve throughout the appeal period.  As noted above, the September 2009 VA examiner concluded that, based upon the physical examination, the Veteran suffered from no more than mild left facial weakness and paralysis, resulting in a minimally asymmetrical smile.  Similarly, the December 2017 VA examiner concluded that his service-connected Bell's palsy, left face, resulted in no more than moderate incomplete paralysis.  The VA examination reports clearly reflect the Veteran's reported symptoms, including pain, weakness, facial drooping, drooling, and functional difficulties.  Accordingly, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected Bell's palsy, left face is not warranted.

In assessing the severity of the Veteran's Bell's palsy, left face, the Board has considered his assertions regarding his symptoms, which he is certainly competent to provide.  See Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, however, the competent medical evidence offered detailed, specialized determinations pertinent to the rating criteria that is more probative in evaluating the pertinent symptoms associated with his Bell's palsy, left face.  Furthermore, the medical evidence contemplates the Veteran's lay statements, including his description of his symptoms.  As such, his lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected Bell's palsy, left face; however, the Board finds that, despite his reports of varying symptomatology, his Bell's palsy, left face, is adequately addressed by the assigned rating throughout the appeal period, and has never manifested as severe incomplete or complete paralysis of the seventh cranial nerve.  Therefore, assigning a staged rating is not warranted.

Thus, the preponderance of the evidence is against a higher rating under any provision of VA's rating schedule at any point during the appeal period.  In denying any further compensation for his service-connected Bell's palsy, left face, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected Bell's palsy, left face, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


